DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 11/16/2021 has been received and fully considered.
3.	Claims 1-19 remain pending and presented for examination.
4.	Regarding the double patenting rejection, the Examiner maintains the rejection pending the filing of a terminal disclaimer.
Response to Arguments
5.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Therefore, contrary to the design space model recited by the present claims, the design space model disclosed by Huang is not partitioned or modified in any manner based on faults mapped from the geologic model.”, the Examiner respectfully disagrees and asserts that Huang at para 89 does provide for partitioning/dividing the physical space into  a plurality of mesh cells, further in para 36, Huang goes on to state that that the subsurface model may be represented in the physical space and have a mapping to other spaces, such as a design space. The subsurface model may include a framework of objects, such as faults and horizons, and may include a mesh or grid of nodes to divide the subsurface model into cells, which may include blocks or elements; and that the Huang clearly provides that partitioning step of the claims, contrary to applicant’s assertions. As per Applicant’s assertions that: “Indeed, the Applicant respectfully asserts that neither this portion nor any other portion of Huang teaches or suggests any techniques for partitioning or otherwise modifying cells of a design space mesh in any manner based on faults or partial faults mapped from a geologic model. Therefore, in addition to failing to disclose the partitioning recited by the independent claims, Huang also fails to disclose any techniques for modifying a design space mesh cell having an unterminated end of a partial fault so that an edge of the partial fault defines an edge of at least one design space mesh cell, as generally recited by claims 7, 13, and 19.”, the Examiner respectfully notes that Huang at para 0071 further provides a step in which said design space mesh cells is modified based on the faults and states that based on these computed surface parameterization values for the faults surfaces on the blocks 302 and 304, the gird 608 and 610 are adjusted. [0072] FIG. 7 is a diagram of the second set of computed surface parameterization values for the faults surfaces on the blocks 302 and 304 with an associated scale 702 for the adjusted grid from FIG. 6. At para 56, For example, one enhancement is an efficient, robust and flexible method to remove faults from a model of discontinuous in the physical space; para 64, In particular, the populated geologic model may be used to model the subsurface region to install or modify a well or completion, to modify or adjust drilling operations, to mitigate the contribution in the current or future wells by decreasing fracture penetration, and/or to install or modify a production facility for the production of hydrocarbons from the production intervals that provide access to the hydrocarbons in the subsurface formation). Therefore, the Examiner respectfully asserts that Huang clearly provides the limitations, contrary to applicant’s assertions.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




[AltContent: textbox (Instant application
1. A geologic modeling method that comprises: obtaining a geologic model representing a faulted subsurface region in physical space; mapping the geologic model to a design space model representing an unfaulted subsurface region; gridding the design space model to obtain a design space mesh; partitioning cells in the design space mesh with faults mapped from the geologic model, thereby obtaining a partitioned design space mesh; mapping the partitioned design space mesh to the physical space to obtain a physical space simulation mesh; and outputting the physical space simulation mesh.)][AltContent: textbox (Co-pending
1. A geologic modeling method that comprises: obtaining first and second physical space geologic models representing subsurface regions in physical space, the first and second physical space geologic models having different structural interpretations of one or more features; mapping each of the first and second physical space geologic models to associated first and second design space models each representing an unfaulted subsurface region, said mapping employing associated first and second physical-to-design space mappings; determining a design-to-design space mapping between the first design space model and the second design space model; gridding the first design space model to obtain a design space mesh with one or more associated properties for each cell; employing the first physical-to-design space mapping to map a first set of faults from the first physical space geologic model to the design space mesh; employing the second physical-to-design space mapping together with the design-to-design space mapping to map a second set of faults from the second physical space geologic model to the design space mesh; partitioning cells in the design space mesh along the first set of faults to obtain a first partitioned design space mesh with one or more associated properties for each cell; partitioning cells in the design space mesh along the second set of faults to obtain a second partitioned design space mesh with one or more associated properties for each cell; reverse mapping the first and second partitioned design space meshes and properties for each cell to physical space to obtain for the first and second physical space geologic models associated first and second physical space simulation meshes having one or more associated properties for each cell; and outputting the first and second physical space simulation meshes. )]





















The remains dependent claims 2-7, 9-13, and 15-19 recite similar limitations and could be found throughout the remaining claims of the co-pending applications.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (USPG_PUB No. 2016/0124117).
The applied reference has a common Hao Huang with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	8.1	In considering claims 1, 8, and 14, Huang et al. teaches a geologic modeling method that comprises: 
	obtaining a geologic model representing a faulted subsurface region in physical space (fig.1 (102), para 12, obtaining a geologic model in physical space representing a subsurface region, see further para 58, The method begins with the obtaining of a subsurface model of a subsurface region, as shown in block 102. The subsurface model may be a geologic model that represents a specific portion of the subsurface region. The subsurface model may include one or more objects (e.g., horizons, faults, volumes, and the like) and may have material properties associated with the various objects.  The subsurface region may form a discontinuous volume because it includes faults that divide horizons to form disjointed segments); mapping the geologic model to a design space model representing an unfaulted subsurface region (see para 05, For flexibility in this approach, the original or physical domain, which may be referred to as a "physical space", may be mapped to a design domain, which may be referred to as a "design space".  The design space includes the separate objects, which are pieced together based on some geometric criterion, and may form a continuous volume or an unfaulted volume.  The mapping should be performed in manner to minimize deformation and to preserve in the design space the resemblance to the physical space (e.g., the original domain). This mapping is then used to facilitate the populating of the design space with the material properties, see further para 12, mapping the geologic model in the physical space to create a design model in the design space based on the displacement map, wherein the design model forms a unfaulted volume that includes the one or more horizons from the geologic model in the physical space and the design model includes an updated mesh that forms a design domain or a plurality of design cells); gridding the design space model to obtain a design space mesh (see fig. 1, para 59, At block 104, a tessellated mesh is generated and, optionally, the geometric quality of each mesh element is recorded. The mesh element may be a block or cell formed by the mesh and associated nodes.  The tessellation mesh may discretize the subsurface model with a mesh or a grid that includes various nodes. The nodes may form mesh elements, such as cells or blocks, within the subsurface model, which may contain the boundaries or edges of surfaces formed with the elements. For example, each mesh element in a 3D grid may be a tetrahedron, and this geometrical classification may be considered the shape or type of the mesh element, see further para 69, The mesh 402 may be generated by tessellation of the volume); partitioning cells in the design space mesh with faults mapped from the geologic model, thereby obtaining a partitioned design space mesh (see para 36, the subsurface model may be represented in the physical space and have a mapping to other spaces, such as a design space. The subsurface model may include a framework of objects, such as faults and horizons, and may include a mesh or grid of nodes to divide the subsurface model into cells, which may include blocks or elements, para 89, Also, the mesh is a tessellated mesh and the set of instructions may be configured to generate the tessellated mesh in the geologic model by dividing the physical domain into the plurality of cells, wherein the generated tessellated mesh may be cut or non-conforming across discontinuities and the plurality of cells in the generated tessellated mesh may have edges that do not cross horizon or fault surfaces); mapping the partitioned design space mesh to the physical space to obtain a physical space simulation mesh (see fig.1, para 12-13, map the geologic model in the physical space to create a design model in the design space based on the displacement map, wherein the design model forms a unfaulted volume that includes the one or more horizons from the geologic model in the physical space and the design model includes an updated mesh that forms a design domain or a plurality of design cells mapping the populated design model to create a populated geologic model in the physical space based on the displacement map, wherein the populated geologic model includes the mesh, the plurality of cells, and assigned values of material properties); and outputting the physical space simulation mesh (para [0064] Then, the populated geologic model in the physical space may be used for hydrocarbon operations, as shown in block 116. The populated geologic model may be outputted. The outputting of the populated geologic model may be displayed on a monitor and/or may be stored in memory of a computer system). 
8.2	As per claims 2, 9, and 15, Huang et al. teaches that wherein said outputting includes: storing the physical space simulation mesh on a non-transitory information storage device (para 69, Then, the geometric quality of each mesh element may be recorded and stored in memory); and displaying a visual representation of the geologic model with the physical space simulation mesh (para 64, The outputting of the populated geologic model may be displayed on a monitor and/or may be stored in memory of a computer system). 
8.3	With regards to claims 3, 10, and 16, Huang et al. teaches the step of employing the physical space simulation mesh to evaluate a well placement strategy (see para 64, In particular, the populated geologic model may be used to model the subsurface region to install or modify a well or completion, to modify or adjust drilling operations, to mitigate the contribution in the current or future wells by decreasing fracture penetration, and/or to install or modify a production facility for the production of hydrocarbons from the production intervals that provide access to the hydrocarbons in the subsurface formation). 
8.4	Regarding claims 4, 11, and 17, Huang et al. teaches that wherein said gridding includes: providing an areal grid spanning the design space model in the horizontal direction (see para 73-74, [0073] FIG. 8 is a diagram of the continuous blocks 302 and 304 in design space with the updated mesh 802.  In this diagram 800, the updated mesh 802 is used with the mesh 402 to form the continuous blocks in design space.  Further, the horizons 308 and 322 are harmonized in this model to remove discontinuities); identifying, as nodes, intersections of vertical extrusions of vertices of the areal grid with geobody surfaces in the design space model (para 70, By way of example, for the first set of surface parameterization values, the boundary conditions can be specified as the horizon identifications on the intersection nodes.  For example, nodes A5, A6, B5, and B6 are assigned with value 1 because they are associated with the horizon 322, while nodes A1, A2, B1 and B2 are assigned with value 0 because they are associated with horizon 308, which is not visible in this view, but is referenced by arrow 308.  To find the parameterization value for other interior nodes, such as nodes A3, A4, B3, and B4, a Poisson's equation is solved using the boundary conditions specified on fault/horizon intersection (e.g., nodes A1, A2, B1, B2, A5, A6, B5 and B6), further para 77); adding additional nodes between the intersections to increase vertical resolution (para 60, For the first set of surface parameterization values, the boundary conditions can be specified as the horizon identification on the intersection nodes between the fault surface and horizon surface.  As an example, nodes, such as a first set of nodes, may be assigned with a value due to the fact that they lie on a specific horizon, such as a first horizon. Similarly, some other nodes, such as a second set of nodes, may be assigned with another value because they lie on a different horizon, such as a second horizon.  To find the parameterization value for other interior nodes, the method may solve a diffusion equation, such as a Poisson's equation, which may be solved using the boundary conditions specified on fault/horizon intersection.  The second surface parameterization values may be obtained similarly by solving Poisson's equation with boundary conditions being on one edge and others on the other edge); and connecting said nodes to form the design space mesh (para 41, In certain embodiments, the present techniques may utilize a subsurface model having horizons and faults.  The subsurface model may have a mesh of any type with edges (e.g., connecting lines of two cells, such as adjoining blocks or elements) that do not cross horizon surfaces that are intersected by fault surfaces; see further para 59). 
(para 38, 41, The subsurface model may also utilize a mesh with edges that cross the surfaces, but represent a discontinuity introduced by the horizons and faults by local grid refinement or discontinuity enrichment). 
8.6	With regards to claims 6, 12 and 18, Huang et al. teaches that wherein said gridding further includes: subdividing design space mesh cells having a size above a threshold (see para 36, The subsurface model may include a framework of objects, such as faults and horizons, and may include a mesh or grid of nodes to divide the subsurface model into cells, which may include blocks or elements. A cell, block or element is a subvolume of the space, which may be constructed from nodes within the mesh, for example).
8.7	As per claims 7 and 19, Huang et al. teaches that wherein said partitioning includes: modifying design space mesh cells having an unterminated end of a partial fault so that an edge of the partial fault defines an end of at least one design space mesh cell (see [0071] Based on these computed surface parameterization values for the faults surfaces on the blocks 302 and 304, the gird 608 and 610 are adjusted. [0072] FIG. 7 is a diagram of the second set of computed surface parameterization values for the faults surfaces on the blocks 302 and 304 with an associated scale 702 for the adjusted grid from FIG. 6. Para 56, For example, one enhancement is an efficient, robust and flexible method to remove faults from a model of discontinuous in the physical space; para 64, In particular, the populated geologic model may be used to model the subsurface region to install or modify a well or completion, to modify or adjust drilling operations, to mitigate the contribution in the current or future wells by decreasing fracture penetration, and/or to install or modify a production facility for the production of hydrocarbons from the production intervals that provide access to the hydrocarbons in the subsurface formation).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	9.1	Mallet (USPG_PUB No. 2013/0204598) teaches a method and system for modeling a subsurface structure at a time when the structure was originally formed.  A first model having non-planar horizons representing a current subsurface structure may be used to calculate a vector field based on the non-planar geometry of the horizons of the model.
10.	Claims 1-19 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        February 12, 2022